Citation Nr: 0601934	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 31, 2001, 
for the assignment of a 20 percent evaluation for residuals 
of low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1984 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  An unappealed June 2000 rating decision denied 
entitlement to an increased rating for the veteran's service-
connected low back disability.

2.  A VA computer print out shows that the veteran's next 
claim for an increased rating was received on July 31, 2001.

3.  There is no medical evidence of record concerning the 
veteran's low back disability in the year preceding his July 
31, 2001, claim for increase.


CONCLUSION OF LAW

The proper effective date for the assignment of a 20 percent 
evaluation for residuals of low back injury is July 31, 2001.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).  

In the case at hand, the veteran was provided VCAA content-
complying notice by a November 2003 letter and a December 
2002 statement of the case (SOC) (including, at p. 2 of the 
December 2002 SOC, to submit any evidence in his possession 
pertaining to the claim).  Although the veteran was provided 
full notice/information subsequent to the determination on 
appeal, he is not prejudiced by any notice timing defect.  
Specifically, the letter and SOC informed him of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  He has had ample opportunity to respond.  In a 
statement received by the RO in February 2004, the veteran 
stated, "I have adequately stated my position and necessary 
evidence to support my contention."  Consequently, he is not 
prejudiced by any notice timing deficiency. 

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of this claim.  Mayfield v. 
Nicholson, 19 Vet. App, 103 (2005).

II.  Earlier Effective Date

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

Moreover, an appeal consists of a timely filed NOD, in 
writing, and after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his representative, must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him; otherwise, 
that determination becomes final.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).

In the case at hand, the veteran served on active duty from 
April 1984 to March 1985.

Historically, the veteran was awarded service connection for 
residuals of low back injury by rating decision dated in 
April 1993.  A 10 percent evaluation was assigned effective 
December 1992.  The veteran did not appeal this decision and 
it became final.  See 38 C.F.R. §§ 3.104 (a), 20.302, 
20.1103.

He filed a claim for an increased rating in November 1997.  
In a June 1998 rating decision, the RO continued the 
veteran's 10 percent disability rating.  The veteran was 
notified of this decision in July 1998.  In June 1999, the 
veteran filed a timely notice of disagreement (NOD), and the 
RO issued an SOC in July 1999.  Thereafter, the veteran did 
not perfect an appeal to the Board and the June 1998 rating 
decision became final.  Id.

Subsequently, the RO received a claim for an increased rating 
from the veteran on January 25, 2000.  After affording the 
veteran a VA examination, the RO continued his 10 percent 
disability rating in a June 2000 rating decision.  The 
veteran was notified of this decision by letter dated June 3, 
2000.

By letter dated in March 2002, the RO informed the veteran 
that the VA claims tracking system indicated that a claim was 
received from him on July 31, 2001; however, the RO was 
unable to physically locate this claim.  The veteran was 
asked to resubmit this claim again.  This letter was returned 
to the RO as unclaimed.

In April 2002, the March 2002 letter was resent to the 
veteran at his current address. 

In May 2002, the veteran's senator submitted a claim for 
increased rating on behalf of the veteran to the RO. 

In July 2002, the veteran underwent a VA examination.  The 
examination report notes the veteran's complaints of pain, 
weakness, stiffness, lack of endurance and flare-ups in his 
lower back.  He indicated that during flare-ups, he loses 90 
percent of the function in his back for up to six weeks.  
Examination revealed no evidence of muscle spasm or muscle 
wasting.  Tenderness was noted at the level of L4, to the 
right of the midline.  Range of motion was: left lateral 
bending from 0 to 15 degrees; right lateral bending from 0 to 
10 degrees; forward flexion from 0 to 90 degrees; and 
extension from 0 to 5 degrees.  There was no addition loss of 
motion due to pain, fatigue, weakness, incoordination, or 
lack of endurance on repetition of movement.  The examiner 
noted that the veteran failed to report for an 
electromyogram.  The diagnoses included chronic lumbar spine 
strain, spondylolisthesis of L5-S1 and bilateral L5 
spondylosis.

By rating decision dated in September 2002, the RO granted an 
increased, 20 percent rating for residuals of low back 
injury, effective July 31, 2001.  Thereafter, the veteran 
appealed the effective date assigned for the 20 percent 
rating.  

In an October 2002 NOD, the veteran maintained the present 
claim had been on appeal since November 1997.  He also stated 
that he filed an NOD on November 2, 2000, following the June 
2000 rating decision.  

In January 2003, the veteran submitted a copy of the NOD he 
contends he filed in response to the June 2000 rating 
decision.  The document is dated (by the veteran) November 2, 
2000.

During a November 2004 travel Board hearing, the veteran and 
his representative essentially maintained that, from 1997 to 
2000, the veteran had been assisted with his various claims 
for VA benefits by an employee of the Texas Veterans 
Commission (TVC) at the VA Outpatient Clinic in Austin.  The 
veteran testified that he turned in an NOD with that TVC 
employee in November 2000.  He expected the TVC employee to 
file the NOD with the RO, as was his usual practice.  The 
veteran stated that he did not fully understand all of the 
correspondence he received from VA and relied on this TVC 
representative to tell him what was necessary to continue his 
claim and to assist him in filing any necessary paperwork.

The Board notes that a pending claim for increased rating has 
been conceded by the regional office as of July 31, 2001, the 
date that VA's computer system shows that a claim was 
received..  A 20 percent schedular rating has been assigned 
effective from that date.

The Board notes that there is no contention or evidential 
basis for concluding that it was factually ascertainable at 
an earlier time in the one-year period prior to the date of 
the receipt of July 2001 claim that the increase in low back 
disability had occurred.  In fact, there is no medical 
evidence at all for the time period from July 2000 to July 
2001.  

Furthermore, the veteran maintains that he is entitled to an 
effective date earlier than July 31, 2001, because he timely 
appealed a June 2000 rating decision which denied an 
increased rating.  The Board sympathizes with the veteran's 
frustration in this case.  Unfortunately, despite the 
veteran's contentions to the contrary, the record does not 
establish that any NOD was timely filed with VA in response 
to the June 2000 rating decision.  See 38 C.F.R. §§ 20.300, 
20.302.  While the veteran asserts that he gave an NOD to his 
representative at the Austin VA outpatient clinic, there is 
simply no proof of this in the record, nor is there any proof 
that the veteran's representative ever forwarded such an NOD 
to the RO in a timely manner.  (The November 2, 2000 NOD 
submitted by the veteran in January 2003 is not helpful in 
this regard, as the document shows to date stamp to verify 
receipt by either the TVC representative or the RO.)  
Therefore, when one year passed from the issuance of the 
rating decision in June 2000, the RO's decision became final.  
See 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

The Board acknowledges the veteran's argument that the RO 
lost his July 2001 claim for increase, so it is not 
impossible that it lost his November 2000 NOD as well.  
However, the Board points out that, while the veteran's July 
2001 claim is physically not of record, the RO did record 
this claim as received in its computer tracking system.  This 
was not the case with the November 2000 NOD.

Therefore, the board finds that the RO properly assigned July 
31, 2001 as the effective date of the 20 percent disability 
rating.


ORDER

Entitlement to an effective date earlier than July 31, 2001, 
for a 20 percent evaluation for a low back disability is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


